ON REHEARING.
Gould, Associate Justice.
The application for rehearing discusses with great force and ability, questions passed . upon by this court in the case of Galveston v. Loonie, *450and questions passed upon by the supreme court of the United States in the case of Hitchcock v. Galveston, but has far less of force or applicability in the case in which it is filed, a case in which those were not the questions mainly controlling the decision. It combats, most vigorously and ably, the power of the city of Galveston to construct sidewalks on its own credit, or to be paid for otherwise than by.the abutting lot owner; but wholly fails to notice the position taken in the opinion, that the interest of the lot owner is confined to the amount of the expense or cost, and that if he is regularly assessed with the right amount, the proper cost, it is immaterial to him whether the work was done for cash or on a credit.
The power of the city council, to construct sidewalks and to provide by ordinance for the collection of the cost from the owners of abutting lots, is expressly granted, and is not denied. The sidewalks have been constructed, the cost of that construction has been assessed against appellant, the owner of the lots, and if there was an error in the amount of the assessment because of the difference between bonds of the city and cash, that error has been, by the judgment of the court, corrected, so that he is charged only with the proper cash cost of construction. It is not for the lot owner to complain that this cost ought to have been exacted of him in the first instance.
After a careful examination of the application for a rehearing we adhere to the views expressed in the original opinion, and to our conclusion that the judgment be affirmed. The motion is overruled.
Motion fob rehearing overruled.